Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page1of13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
ALLIED SYSTEMS HOLDINGS, INC., Case No, 12-11564 (CSS)
Alleged Debtor.
Tn re: Chapter 11
ALLIED SYSTEMS, LTD. (L.P.), Case No. 12-11565 (CSS)
Alleged Debtor.
Hearing Date: TBD
Objection Deadline: TBD

 

MOTION OF ALLEGED DEBTORS TO TRANSFER VENUE OF THESE
CASES TO THE UNITED STATES BANKRUPTCY COURT FOR THE
NORTHERN DISTRICT OF GEORGIA, ATLANTA DIVISION

Pursuant to 28 U.S.C. §§ 1404 and 1412, and Rule 1014 of the Federal Rules of
Bankruptcy Procedure (“Bankruptcy Rules”), Alleged Debtors Allied Systems Holdings, Inc.
and Allied Systems, Ltd. respectfully move this Court for entry of an order substantially in the
form attached hereto as Exhibit A, transferring venue of these cases to the United States
Bankruptcy Court for the Northern District of Georgia, Atlanta Division (the “Georgia
Bankruptey Court’). In support of this Motion (the “Transfer Motion”), Alleged Debtors

show as follows.

FACTUAL OVERVIEW

 

1. On May 17, 2012 (the “Petition Date”), BDCM Opportunity Fund Ii, LP, Black
Diamond CLO 2005-1 Adviser, L.L.C, and Spectrum Investment Partners LP (collectively, the
“Petitioning Creditors”) filed involuntary Chapter 11 petitions against Allied Systems

Holdings, Inc. (“Allied Holdings’) and one of its operating subsidiaries, Allied Systems, Ltd.

RLF1 6046620v.2
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 2 of 13

(“Allied Systems” and together with Allied Holdings, the “Alleged Debtors”). The
circumstances and the Petitioning Creditors motives leading to the filing of these petitions are set
forth in the Alleged Debtors’ Response to Petitioning Creditors’ Motion Pursuant to Del. Bankr.
L.R, 9006-l(e) for an Order Shortening Time for Notice of the Hearing to Consider the
Expedited Motion of Petitioning Creditors for the Appointment of a Trustee Pursuant to
IL U.S.C. 8§ 105(A}, 1104(a)1) and 1104(a)(2) filed herewith.

2, As set forth in the Declaration of Scott Macaulay filed herewith, Alleged Debtor
Allied Holdings is the ultimate parent of about 20 other companies (collectively, “Allied”)
including the other Alleged Debtor, Allied Systems. Allied Holdings is a privately held
Delaware corporation headquartered in Atlanta, Georgia. Allied Holdings has three direct
subsidiaries: Allied Automotive Group, Inc., a Georgia corporation, Axis Group, Inc. also a
Georgia corporation, and Haul Insurance Limited, which is a captive insurance company
incorporated under the laws of the Cayman Islands. Allied Systems, the other Alleged Debtor, is
a Georgia limited partnership and is a subsidiary of the Georgia corporation Allied Automotive
Group, Inc.

3. Alleged Debtor Allied Holdings, a Delaware corporation, itself does not engage in
business operations. Instead, Alhed’s major line of business is carried out by Georgia
corporation Allied Automotive Group, Inc. and its direct and indirect subsidiaries (collectively
the “Allied Automotive Group”). This major line of business, known in the industry as “car-
haul,” is the transport of light vehicles, such as automobiles, sport-utility vehicles and light
trucks, from manufacturing plants, ports, auctions, and railway distribution points to automobile

dealerships in the United States and Canada. The trips are generally what are known in the

RLF1 6046620¥.2
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 3 of 13

industry as “short hauls,” with each averaging less than two hundred miles. Allied’s major
customers are automobile manufacturers.

4, Allied does not own any real estate or other tangible assets located in Delaware
and has no creditors doing business with it from Delaware. Upon information and belief, no
Allied employees reside in Delaware. Allied’s headquarters is located in Atlanta, Georgia (with
a small satellite office in Detroit, Michigan). Allied currently has 73 employees working out of
its Atlanta headquarters and another 55 employees working out of its Atlanta-area terminal in
Georgia. Allied owns and leases real estate in Georgia. No member of the board of directors of
any Allied entity resides in Delaware. One member of the board of directors splits his residence
between Georgia and Michigan.

5, Alled Automotive Group transports light vehicles by means of tractor trailers (the
“Rigs”) specially designed for transporting light vehicles. As of the end of 2011, Allied owned
about 2400 Rigs, which operated out of about 44 terminalis, most of which were leased, and
which were located in the United States and Canada. Its revenues in 2011 were $342.7 million.

6. Allied Automotive Group’s drivers and most of its terminal employees are
unionized. These employees (the “Teamster Employees”) are members of local unions
affiliated with the International Brotherhood of Teamsters (the Teamsters’), which negotiates
on behalf of the local unions and their members.

7. Allied’s much smaller line of business is carried out by one of its Georgia
subsidiary corporations Axis Group, Inc. and its direct and indirect subsidiaries (collectively the
“Axis Group”). The Axis Group is also headquartered in Atlanta. This line of business includes
arranging for and managing vehicle distribution services, automobile inspections, auction and

yard management services, vehicle tracking, vehicle accessorizing, and dealer preparation

RLF1 6646620v.2
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 4 of 13

services for the automotive industry in the United States and Canada, and providing yard
management services in Mexico. The Axis Group operates from 39 terminals located in the
United States, Canada, and Mexico.

8. Allied, including the Alleged Debtors, was reorganized in Chapter 11 cases
(collectively the “Original Chapter 11 Case’) that were filed in the Northern District of
Georgia on July 31, 2005 and that resulted in a joint plan of reorganization (the “Allied Plan of
Reorganization’), which was confirmed by now-Chief Bankruptcy Judge C. Ray Mullins and
became effective in May 2007.! As a result of the reorganization, Allied’s then unsecured
creditors became the shareholders of Allied Holdings.

9. Although the Original Chapter 11 Case is ready to be closed (indeed, a motion for
a final decree was recently filed}, at this point it remains an open and pending case in the
Georgia Bankruptcy Court before Judge Mullins.

10. In the Original Chapter |] Case, Allied’s goals were to (1) increase revenue by
increasing customer pricing, (2) deleverage by conversion of debt into equity, and (3) reduce
labor costs through reductions in compensation and changes in work rules with respect to the
Teamsters Employees and through shared sacrifice from non-union employees.

11. These goals were largely achieved, with significant aid from two private equity
funds, Yucaipa American Alliance Fund I, LP and Yucaipa Alliance (Parallel Pund I, LP.
(collectively, “Yucaipa”). During the original Chapter 11 Case, Yucaipa, among other things,

(1) acquired about two-thirds of a series of unsecured notes that Allied had issued in the principal

 

' Allied Systems Holdings, Inc. is the successor by merger with Allied Holdings, Inc., which was the

ultimate Allied parent when the Original Chapter 11 Case was filed. When the Allied Plan of Reorganization
became effective, Allied Systems Holdings, Inc. was created as a subsidiary of Allied Holdings, Inc., which was
merged into Allied Systems Holdings, Inc., the surviving corporation. Thus, in connection with the Original
Chapter 11 Case, the terms “Allied” and “Debtors” exclude Allied Systems Holdings, Inc. and include Allied
Holdings, Inc. Also, in connection with the Original Chapter 11 Case, the term “Debtors” includes certain indirect
Allied subsidiaries that no longer exist. Certain indirect Allied subsidiaries formed under the law of Mexico and
Bermuda were not Debtors.

RLF1 6046620v.2

 
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page5 of 13

amount of $150 million; (2) was the catalyst for obtaining an agreement with the Teamsters for
concessions (“Labor Modifications”) reducing wages of Allied’s Teamster Employees by 15%
for a three-year period; (3) financed the acquisition of Rigs for Allied’s use; (4) supported a plan
to convert general unsecured debt into equity; and (5) aided Allied in securing the exit financing
(the “Exit Financing’) essential to its reorganization.

12. Yucaipa and the Teamsters joined the Debtors as proponents of the Allied Plan of
Reorganization. As of the Effective Date of the Allied Plan of Reorganization, Allied Holdings
created Allied Systems Holding, Inc. as a subsidiary and merged into it. As provided in the
Allied Plan of Reorganization, the outstanding stock of Allied Holdings, Inc. was canceled and
Allied Systems Holdings, Inc. issued new common stock to Allied’s general unsecured creditors,
with Yucaipa becoming the owner of about 63% of the equity. Also as of the Effective Date,
Allied’s Exit Financing and the Labor Modifications became effective.

13. Allied currently has about 1835 employees, of which about 1062 are Teamster
Employees.

14. Although Allied’s parent entity, Alleged Debtor Allied Holdings, is incorporated
in Delaware, its principal place of business is located in Atlanta, Georgia. Both the chief
administrative officer and chief financial officer of Allied Holdings reside in Georgia. Likewise,
almost all key employees and outside counsel for Allied are located in Georgia.

15. As discussed below, under the totality of circumstances, the convenience of the
parties and the interest of justice warrant the prompt transfer of venue of these cases to the

Georgia Bankruptcy Court.

RLF1 6046620v,2

 
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 6 of 13

RELIEF REQUESTED

16. The Alleged Debtors respectfully request that this Court enter an order,
substantially in the form attached hereto, (i) transferring venue of these cases to the United States
Bankruptcy Court for the Northern District of Georgia, Atlanta Division, (ii) staying the
adjudication of all motions and other matters pending in these Chapter 11 cases until the relief
requested in this Transfer Motion has been adjudicated and the proper venue of these Chapter 11
cases has been determined on a final basis and (iii) granting Alleged Debtors such other and
further relief as is just and proper.

ARGUMENT AND CITATION OF AUTHORITY
I. The Standard for Transfer of Venue.

17, Under 28 U.S.C. § 1412 and Fed. R. Bankr. P. 1014, this Court may “transfer the
case to any other district if the court determines that the transfer is in the interest of justice or for
the convenience of the parties.” 28 U.S.C. § 1412; In re Harnischfeger Indus., Inc,, 246 B.R.
421, 435 (Bankr. N.D. Ala. 2000) (“Because the criteria under § 1412 is phrased in the
disjunctive, the bankruptcy case or proceeding is transferable upon a sufficient showing of either
the interest of justice or the convenience of the parties.”) (emphasis added). It is well established
that courts have broad discretion to find that the “interest of justice’ requires a change of venue,
and the determination of whether venue may be changed is made on a case-by-case basis. See In
re Laguardia Assocs., L.P., 316 B.R. 832, 837 (Bankr. E.D. Pa. 2004) (“‘the interest of justice’
component of § 1412 is a broad and flexible standard which must be applied on a case-by-case
basis. It contemplates a consideration of whether transferrmg venue would promote the efficient
administration of the bankruptcy estate, judicial economy, timeliness, and fairness. . . .”)

(quoting In re Manville Forest Products Corp., 896 F.2d 1384, 1391 (2d Cir. 1990)). See also

RLF1 6046620v.2

 
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 7 of 13

Stewart Org., Inc. vy. Ricoh Corp., 487 U.S. 22, 29 (1988) (citing Van Dusen v. Barrack, 376
U.S. 612, 622 (1964) (motions to transfer are determined on an “individualized, case-by-case
consideration of convenience and fairness”); In re Enron Corp., 274 B.R. 327, 349 (Bankr.
S.D.N.Y. 2002) (‘The interest of justice prong is a broad and flexible standard that is applied
based on the facts and circumstances of each case. In evaluating the interest of justice, the Court
must consider what will promote the efficient administration of the estate, judicial economy,
timeliness and fairness.”).

18. In determining whether to transfer venue of a particular case, the Third Circuit has
identified factors to determine whether “on balance the litigation would more conveniently
proceed and the interests of justice be better served by transfer to a different forum.” Jumara v.
State Farm Insurance Co., 55 F.3d 873, 879 (3d Cir. 1995) (determining standard for transfer of
venue under 28 U.S.C. § 1404); see also In re Innovative Commun. Co., LLC, 358 B.R. 120, 126
(Bankr. D. Del. 2006) (applying the Jumara test to approve a transfer of venue of Chapter 11

proceedings under 28 U.S.C. § 1412 and Fed. R. Bankr. P. 1014). These factors include:

1) plamtiff’s choice of forum; 2) defendant’s forum preference; 3) whether the
claim arose elsewhere; 4) the location of books and records and/or the possibility
of viewing premises if applicable; 5) the convenience of the parties as indicated
by their relative physical and financial condition; 6) the convenience of the
witnesses, but only to the extent that the witnesses may actually be unavailable for
trial in one of the fora; 7) the enforceability of the judgment; 8) practical
considerations that would make the trial easy, expeditious, or inexpensive; 9) the
relative administrative difficulty in the two fora resulting from congestion of the
courts’ dockets; 10) the public policies of the fora; 11) the familiarity of the judge
with applicable state law; and 12) the local interest in deciding local controversies
at home.

RLF? 6046620v.2

 
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 8 of 13

Giuliano v. Harko, Inc. (In re NWL Holdings, Inc.), 2011 Bankr. LEXIS 580 (Bankr. D. Del.

Feb. 24, 2011) (citing Jumara, 55 F.3d at 879-80).

A) The Convenience of the Parties Requires that these Chapter 11
Cases be Transferred to the Georgia Bankruptcy Court.

19. Application of the first six Jumara factors to the facts at hand demonstrates that
venue should be transferred to the Georgia Bankruptcy Court for the convenience of the parties.
Although the Petitioning Creditors filed these cases in the Bankruptcy Court for the District of
Delaware, they have not indicated a strong forum preference to date. However, the Alleged

Debtors strongly prefer the forum of the Georgia Bankruptcy Court for all of the reasons set forth

   

herein.

PEP Moreover, the Alleged Debtors’ strong preference for the Georgia

Bankruptcy Court is also evidenced by the fact that Allied chose the Northern District of Georgia

for its still pending Original Chapter 11 Case. In re Rehoboth Hospitality, LP, 2011 WL
5024267, *3 (Bankr. D. Del. Oct. 19, 2011) (Generally, there is a presumption in favor of

maintaining the debtor's choice of forum.").

 

2 In addition to the Jumara factors listed here, certain courts have examined six factors to determine whether

a motion to transfer venue should be approved: (1) proximity of creditors of every kind to the court; (2) proximity of
the debtor, (3) proximity of witnesses who are necessary to the administration of the estate; (4) the location of the
debtor’s assets; (5) the economic administration of the estate; and (6) the necessity for anciHary administration in the
event of liquidation. Matter of Commonweatth Oil Refining Ca., Inc., 396 F.2d 1239 (Sth Cir. 1979), cert, denied
444 US. 1045 (1980). Many of these factors overlap with the /uwmara factors. Furthermore, Matter of
Commonwealth “was decided under the Bankruptcy Act of 1898 when the test for determination of venue ‘applied
significantly heightened legal standards than called for under current law.’” In re Innovative Commun., 358 B.R. at
126 (quoting In re Shorts Auto Parts of Warren, Inc., 136 B.R. 30, 38 (Bankr. N.D.N.Y. 1991)).

8
RLFI 6046620v.2

 
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 9 of 13

20, Also, the Petitioning Creditors’ claims against the Alleged Debtors are linked
more closely to Georgia than to Delaware, as the Petitioning Creditors were aware that the
Alleged Debtors were located and conducted operations in Georgia. Accordingly, the Petitioning
Creditors were aware of the nexus of the Alleged Debtors to Georgia. See In re Innovative
Commun., 358 B.R. at 126 (approving venue transfer to the U.S. Virgin Islands because, among
other reasons, lenders making loans to companies that operate in the U.S. Virgin Islands are
aware of the nexus of those companies to the U.S. Virgin Islands).

21. Furthermore, the Alleged Debtors’ books, records, and headquarters are located in
Atlanta, Georgia. With respect to the proximity of the Alleged Debtors to the Georgia
Bankruptcy Court, Allied Systems is a Georgia corporation, and both Alleged Debtors maintain
their principal place of business is Georgia. Virtually all of the officers and key employees of
Allied reside in Atlanta. Outside corporate and bankruptcy counsel for Allied Holdings is
located in Georgia. All of these facts are, of course, well known to the Petitioning Creditors.

22, The mere fact that Allied Holding is incorporated in Delaware is not a compelling
factor for retaining venue. See., e.g., In re Innovative Commun., 358 B.R, at 127-28; In re
Malden Miils Indus., Inc., 361 B.R. 1, 9-10 (Bankr. D. Mass. 2007) (transferring case from
Delaware to Massachusetts because “fo]ther than the [dJebtor being incorporated [in Delaware]
and the presumed stalking horse bidder . . . , wanting the cases filed there, there is no other
apparent connection to Delware.”); in re B.L. of Miami, Inc., 294 B.R. 325, 331 (Bankr, D. Nev.
2003) (holding that while the debtor was incorporated in Nevada, because its assets and primary
place of business was in Florida, “this factor weighs heavily in favor of transfer to Florida.”’); Jn

re Commonwealth Oil Refining Co., 596 F.2d 1239, 1248 (Sth Cir. Tex. 1979) (interpreting this

RLF] 6046620v,2

 
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 10 of 13

factor and holding that “[t]he concern is with the corporation’s employees who must appear in
court....”). See In re Commonwealth Oil Refining Co., 596 F.2d 1239, 1248 (3th Cir. 1979).

23. | Moreover, while Allied’s creditors are spread over a wide geographic area, Allied
does not believe that any of its creditors interact with Allied from locations in Delaware.

B) The Interest of Justice Requires That These Chapter 11 Cases be
Transferred to the Georgia Bankruptcy Court.

 

 

24, The last six Jumara factors show that, in the interest of justice, venue should be
transferred the Georgia Bankruptcy Court. Most critically, the practical and economic
considerations weigh heavily in favor of transferring venue to the Georgia Bankruptcy Court.
See In re Qualteg, Inc., 2012 Bankr. LEXIS 503 (Bankr. D. Del. Feb. 16, 2012) (finding that the
economic administration of the estate is the most important factor in the venue transfer analysis).
The Alleged Debtors’ travel and logistical delays and costs would be substantially decreased by
allowing the case to proceed in the Georgia Bankruptcy Court. The Alleged Debtors’
headquarters house the majority of the books and records, employees, assets, and other evidence
that may become relevant in the bankruptcy case. Transferring venue to the Georgia Bankruptcy
Court would eliminate the difficulties and costs involved with transporting these people and
items to the Delaware Bankruptcy Court. See in re Innovative Commun. Co., LLC, 358 B.R.
120, 128 (Bankr. D. Del. 2006),

25. Furthermore, transferring these Involuntary Petitions to the Georgia Bankruptcy
Court, where they would probably, under the rules of case assignment, be administered by a
Bankruptcy Judge (Judge Mullins) who is already familiar with Allied and most of the rest of the
parties in interest, would be the most economically efficient option for the Alleged Debtors.

“Justice strongly favors transferring this case to the forum wherein the debtor is located.”

10
RLF 6046620v.2

 
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 11 of 13

Sunarhauserman, 131 B.R. at 363; see also In re Vital Link Lodi, 240 B.R. at 20 (proximity of
debtor to bankruptcy court favors transfer).

26. Ultimately, given the Alleged Debtors’ ties to Georgia, venue should be
transferred to the Georgia Bankruptcy Court because there is a “local interest in deciding local
controversies at home.” in re Amendt, 169 Fed, Appx. 93, 97 (3d Cir, Pa, 2006). As set forth
herein, the Alleged Debtors have strong ties to Georgia, the Georgia Bankruptcy Court has
institutional knowledge of the business operations of the Alleged Debtors, and therefore the
interests of justice are served by permitting these Chapter 11 cases to be transferred to the
Georgia Bankrupicy Court.

TI. Proceedings in these Chapter 11 Cases Should be Stayed Pending
Adjudication of Venue,

27, Transfer of venue of these Chapter 1 icases to the United States Bankruptcy Court
for the Northern District of Georgia, Atlanta Division is appropriate under Fed. R. Bankr. P.

1014(b), which provides that:

If petitions commencing in cases under the Code are filed in different districts by
or against (1) the same debtor . . ., on motion filed in the district in which the
petition filed first is pending and after hearing on notice to the petitioners, the
United States trustee, and other entities as directed by the court, the court may
determine, in the interest of justice or for the convenience of the parties, the
district or districts in which the case or:cases should proceed. Except as otherwise
ordered by the court in the district in which the petition filed first is pending, the
proceedings on the other petitions shall be stayed by the courts in which they have
been filed until determination is made.

Fed. R. Bankr. 1014(b).
28. Both of the Alleged Debtors, Allied Holdings (successor by merger to Allied
Holdings, Inc.) and Allied Systems are debtors in the Chapter 11 cases pending in the Northern

District of Georgia, Atlanta Division. See In re Allied Holdings, Inc., Case No. 05-12515-CRM

11
RLF! 6046620v.2

 
Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 12 of 13

(Bankr. N.D. Ga, Aug. 1 2005). Therefore, petitions against the same debtor have been
commenced in different districts, triggering the application of Fed. R. Bankr. P. 1014(b).

29, Furthermore, the proceeding before the Georgia Bankruptcy Court is. still
“pending” under Fed. R. Bankr. P. 1014(b). Although a plan has been confirmed and
consummated in the Georgia Bankruptcy Court proceeding, a case is “pending” within Fed. R.
Bankr. P. 1014(b) “until the final decree enters and the case is closed.” Jn re Wilson, 154 Bankr.
769, 771 0.3 (Bankr. M.D. Ala. 1993); see also In re Emerson Radio Corp., 52 F.3d 50, 54 (3d
Cir. 1995) (approving the transfer of a bankruptcy case to another district where an affiliated
bankruptcy had been filed and a plan confirmed, and noting that the plain language of Fed. R.
Bankr. 1014(b) indicates that a proceeding may be transferred so long as the affiliated case
remains open even if the a plan has been confirmed and the proceedings largely resolved);
Krystal Cadillac-Oldsmobile-GMC Truck, Inc. vy. GMC, 232 B.R. 622, 626 (E.D. Pa, 1999) (“It
should be noted that a bankruptcy case is considered to still be pending until such time as the
estate has been fully administered, the court has discharged the trustee and closed the case.”)
(citing In re Emerson, 52 F.3d at 54).

30. For all of the reasons set forth above, the interest of justice and the convenience of
the parties are best served by transferring these proceedings to the Georgia Bankruptcy Court.
Accordingly, Fed. R. Bankr. P. 1014(b) requires that all proceedings on the petitions filed in this
Court by the Petitioning Creditors should be stayed until the Georgia Bankruptcy Court has made
a final determination on venue. The Alleged Debtors respectfully submit that all matters,
including any motions filed by the Petitioning Creditors in these Chapter 11 cases, should be

stayed pending final determination by the courts of the proper venue for these proceedings.

12
RLF 1 6046620v,2

 
_.Case 12-11564-CSS Doc 29-2 Filed 05/21/12 Page 13 of 13

CONCLUSION
31. In sum, the majority of the factors weigh in favor of transferring venue to the
Georgia Bankruptey Court. Accordingly, for the reasons stated above, the Alleged Debtors
respectfully request that the Court enter an order, substantially in the form attached hereto as
District of Georgia, Atlanta Division,

Dated: May 21, 2012
Wilmington, Delaware Respectfully submitted,

 
      

  

Mark-D.-Coltitis (No, 2981)
Christopher M. Samis (No, 4909)
RICHARDS, LAYTON & FINGER, PA,
One Rodney Square

920 North King Street

Wilmington, Delaware 19801

Telephone: (302) 651-7700

Facsimile: (302) 651-7701

E-mail: collins@rifcom

E-mail: samisgériicom

 

~and-

Jeffrey W. Kelley (GA Bar No, 412296)

fara H, Cohen (GA Bar No, 173800)
TROUTMAN SANDERS LLP

Bank of America Plaza

600 Peachtree Street, Suite 5200

Atlanta, Georgia 30308-2216

Telephone No,; (404) 885-3000

Facsumile No. (404) 885-3900

E-Mail: jeffrey. kelley@troutmansanders.com
E-Mail: ezra.cohen@troutmansanders.com

Counsel for Alleved Debtors

13

RLF 6646620y. 2

 
